United States Court of Appeals
                     For the First Circuit

No. 07-1571

               DIMITRULLA JORGJI, PANDELI JORGJI,
                      and ANGJELLO JORGJI,

                          Petitioners,

                               v.

               MICHAEL MUKASEY, ATTORNEY GENERAL,

                           Respondent.


               ON PETITION FOR REVIEW OF AN ORDER

               OF THE BOARD OF IMMIGRATION APPEALS



                             ERRATA


     The opinion of this court dated January 24, 2008, is amended
as follows:

     On page 11, line 8: replace the phrase "attempting the cross"
with "attempting to cross."

     On page 15, line 18: replace the phrase "and application is
considered" with "an application is considered."